Mr. Justice Baker delivered the opinion of the court. In an action on the case for personal injuries plaintiff had judgment for $2,500 and the defendant appealed. Two grounds of reversal are stated in the brief for appellant: “1. The verdict is not supported by, but is against the evidence. 2. Plaintiff’s instruction 7 is erroneous.” The' original declaration and the second additional count alleged that plaintiff was a passenger, etc., and that the car stopped at Third avenue, Maywood, to permit her to alight; that while she was in the act of alighting, etc., the defendant negligently started the car forward, whereby plaintiff was thrown from the car and injured. Plaintiff and Miss Dempsey, a witness called by her, testified that the car stopped at Third avenue and was started forward as plaintiff was stepping from the car, and that thereby plaintiff was thrown from, the car. Joadwine, a witness for plaintiff, testified that the car came to a stop, or almost to a stop, he would not be certain which, and as plaintiff stepped off the car jerked forward and plaintiff fell. The defendant called but one witness to the accident, Bife, the motorman. He testified that plaintiff fell from the car before it came to a stop at Third avenue and before the car reached the usual stopping place at that avenue. On the evidence in the case, the contention of appellant above stated is without merit. Plaintiff’s instruction 7 is as follows: “The jury should not understand by anything the court has said during the progress of the trial, or by anything contained in these instructions, that the court has any opinion or has expressed any opinion concerning the facts in this case.” The substance of this instruction has been given in a great number of cases, both civil and criminal. We are unable to see anything improper or erroneous in the instruction. The judgment of the Superior Court is affirmed. Affirmed.